Case 1:19-cv-06551-MKB-PK Document 1-6 Filed 11/20/19 Page 1 of 2 PageID #: 60




                          EXHIBIT “E”
Case 1:19-cv-06551-MKB-PK  Document
                  DEP< ,VlENT         1-6 EDUCATION.
                              OF HEAL TH.  Filed 11/20/19
                                                      A N (Page  2 of 2 PageID #: 61
                                                            ELF ARE
                                   Public Health Service
                                Food and Drug Administration
                                        200 C Street, S.!l.
                                   \•/asi1in~ton, D.C. 20204
                                          AUG 2 2 1g79


       ~r. Kenneth 8. Basa
       National Food Ingredient Company
       4830 S. Christiana Avenue
       Chicago, Ill. 60632
       Dear 11r. "E~sa:
       This is in reply to your letter of July 31, 1979 concerning the use
       of vanilla-vanillin and natural non-vanilla derived flavorings in
       category II Vanilla Flavored Ice C.rnar.i.
       l·!e \•!ill respond to your questions in the orde·r-:in \'Jhich they appear
       in your letter •.
       l.   Hatural flavors not derived from vanilla beans may be used in
            cor.ibination with the standardized items included under 21 CFR
            169 (vanilla-vanillin extract or vanilla-vanillin flavoring)
            for category II vanilla flavored ice cream provided that the
            flavoring contributed by or derived from the vanilla beans
            predominates.
       2.   The'combination of vanilla-vanillin exttact or vanilla-vanillin
            flavoring with natural flavors not derived from vanilla beans
            as provided above may be r.1al·keted in a single package. Hm,1ever,
            such a combination should in no way imply or suggest that this
            combination is one of the standardized flavors covered under 21
            CFR 169.

       3.   The labeling for the above combination flavoring should identify
            1·1hat the combination is, e.g. "Vanilla-Vanillin Extract and                                                  11


            (the blanl< fo be filled 1·lith the names of th2 particular flavors
            used) or "Vani 11 a-Vani 11 in Extract \·!i th other natural flavors".
            Ti1e ingredient statement should declare the standardized flavor-
            ing by_ i:ts specific corr:mon or usual name 1·1ith a parenthetical
            listing of the optional ingredients required to be declared by
            the particular standard, ijnd each ingredient of the natural non-
            vanilla flavorinq should be declared by its specific common or
            usual names.

            If we can be of further assistance, please let us know.




                                               Sincerely yours,
                                                   ,.
                                                 .,. ,·':'!' • ~'..   :. ,.,'
                                                                                          ---,
                                                                                     .-- - ~.. :·,-r- .....,' t .. 1
                                                                                \'
                                               Taylor i·i. -Quinn                                                  '---·
                                               Associate Director
                                                 for Compliance
                                               Eurenu of Foods
